Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
2. This action is in response to the filing with the office dated 05/16/2022.
Allowable Subject Matter
3. Claims 1, 8 and 14 are allowed. 
4. Claims 3-7, 10-13, 15-18, 20-23 are allowed as being dependent on the independent claim.
5. The following is an examiner's statement of reasons for allowance: Applicant’s arguments and claim amendments discussed during the applicant initiated interview on 05/11/2022 and filed with the office on 05/16/2022 were fully considered and found to be persuasive and overcome the prior art Davis et al (US 2017/0162455 A1) and Sanchez et al (US 2019/0033365 A1).
The closest prior art of record Davis et al (US 2017/0162455 A1) teaches, providing a flip-chip package comprising at least one capacitive sensor that measures capacitance over time; monitoring for and reporting a change in capacitance over time using the at least one capacitive sensor, wherein the change in capacitance is due to a chip-packaging interaction failure; and creating a sequential inventory of non-critical failures which can be used to create a reliability assessment or diagnostic for the flip-chip package.
Sanchez et al (US 2019/0033365 A1) teaches, A die crack detector and method are provided. A first metal trace is formed over a substrate with the first metal trace configured to extend around a perimeter of a semiconductor die. A second metal trace is formed over the first metal trace with the second metal trace configured to overlap the first metal trace. A dielectric material is disposed between the first and second metal traces. A first detector terminal is coupled to the first metal trace and a second detector terminal coupled to the second metal trace. The detector terminals are configured to receive a predetermined voltage
However Davis et al, Sanchez et al  neither individually nor in combination fail to teach, anticipate or make it obvious, “An integrated circuit comprising: a first wafer comprising a plurality of memory dies; and a second wafer comprising a plurality of control dies comprising control circuitry for the memory dies, wherein the first and second wafers are bonded together at a bonding interface creating a plurality of bonded memory and control dies, wherein each bonded memory and control die comprises: a first edge seal portion on a memory-die-side of the bonding interface that comprises a first capacitor plate; a second edge seal portion on a controller-die-side of the bonding interface that comprises a second capacitor plate, wherein the first and second capacitor plates are positioned on either side of the bonding interface to form a capacitor; and a plurality of external testing contacts electrically coupled with one of the first and second capacitor plates to detect a discontinuity in the bonding interface between the memory die and the control die” (as recited in the independent claim 1), and 
“A method for detecting a discontinuity in a bonding interface, the method comprising: applying an alternating current waveform to a contact that is electrically coupled with a capacitor plate formed in an integrated circuit; and detecting a bonding interface discontinuity  by detecting a shift in the alternating current waveform, wherein the integrated circuit comprises: a first wafer comprising a plurality of memory dies; and a second wafer comprising a plurality of control dies comprising control circuitry for the memory dies, wherein the first and second wafers are bonded together at a bonding interface creating a plurality of bonded memory and control dies; wherein each bonded memory and control die comprises: a first edge seal portion on a memory-die-side of the bonding interface that comprises a first capacitor plate; a second edge seal portion on a controller-die-side of the bonding interface that comprises a second capacitor plate, wherein the first and second capacitor plates are positioned on either side of the bonding interface to form a capacitor; and a plurality of external testing contacts electrically coupled with one of the first and second capacitor plates to detect a discontinuity in the bonding interface between the memory die and the control die” (as recited in the independent claim 8), and
“An integrated circuit comprising: a first wafer comprising a plurality of memory dies; and a second wafer comprising a plurality of control dies comprising control circuitry for the memory dies, wherein the first and second wafers are bonded together at a bonding interface creating a plurality of bonded memory and control dies; wherein each bonded memory and control die comprises: a first edge seal portion on a memory-die-side of the bonding interface that comprises a first capacitor plate, a second edge seal portion on a controller-die-side of the bonding interface that comprises a second capacitor plate, wherein the first and second capacitor plates are positioned on either side of the bonding interface to form a capacitor; and means for detecting a discontinuity in the bonding interface between the memory die and the control die” (as recited in the independent claim 14).
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURESH RAJAPUTRA whose telephone number is (571) 270-0477. The examiner can normally be reached between 8:00 AM - 5:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad (571) 272-2210 can be reached. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURESH RAJAPUTRA/
Examiner, Art Unit 2858

/JERMELE M HOLLINGTON/
Primary examiner, Art Unit 2858